DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11 and 13-20 are pending.
Claims 2 and 12 are cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1, 3-11 and 13-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Kovan et al. (USPGPUB 2018/0145504) discloses a methods, systems, and apparatuses are disclosed for reducing geomagnetically-induced currents. The method includes connecting a plurality of switching devices at a neutral grounding connection point of at least one transformer bank. In a system having two terminals, the method includes grounding one transformer bank through a switch so as to reduce geomagnetically induced current. In a system having more than two terminals, the method includes grounding transformer banks through multiple switches, where the reduction is performed independently for each transformer bank, Li  (USPGPUB 2012/0140533) discloses a solar photovoltaic system with a capacitance-converting function provides a DC power source through a solar cell, and the DC power source is converted into an AC power source, thus performing a grid-connected operation with a utility power. The solar photovoltaic system further includes a capacitance conversion apparatus, a DC-to-DC converter, a DC-to-AC converter, and a filter circuit. In addition, the capacitance conversion apparatus has an inductor, a first power switch component, a second power switch component, and a capacitor, which are electrically connected to each other. Instead of the conventional electrolytic capacitor, and Zhou et al. (USPPUB 2013/0033907) discloses a power conversion systems with active front end converters for example motor drives and power generation systems for distributed energy sources are presented with adaptive harmonic minimization for grid-tie converters for minimized or reduced total harmonic distortion in the line current spectrum including the source harmonic current, the load harmonics and the PWM harmonics, none of these references taken either alone or in combination with the prior art of record disclose a mitigate direct current (DC) injected into a power line, including:
Claim 1, wherein a timing of the positive-going square wave and a timing of the negative- going square wave in each cycle are adjusted based on a direction and a magnitude of the detected DC to counter-balance the DC, wherein the two-stage pulsed square wave generator comprises: a first stage circuit configured to compute a correction angle 0 based on the direction and the magnitude of the detected DC, and a second stage circuit configured to determine a turn-on time and a turn-off time of the positive-going square wave and a turn-on time and a turn-off time of the negative- going square wave based on the correction angle 0, and to generate the positive-going square wave and the negative-going square wave based on the respective turn-on times and turn-off times.
Claim 11, wherein a timing of the positive-going square wave and a timing of the negative-going square wave in each cycle are adjusted based on a direction and a magnitude of the detected DC; and applying, by the power converter, the plurality of cycles of pulsed square waves to the power line to counter-balance the DC injected wherein generating the plurality of cycles of pulsed square waves comprises: computing a correction angle 0 based on the direction and the magnitude of the detected DC, determining a turn-on time and a turn-off time of the positive-going square wave and a turn-on time and a turn-off time of the negative-going square wave based on the correction angle 0; and generating the positive-going square wave and the negative-going square wave based on the respective turn-on times and turn-off times.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119